DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/11/2019 are accepted by the examiner.
Priority
 	The application is filed on 03/11/2019 which has a provisional application  62/640,980 filed on 03/09/2018. 
 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (US 20180343120 A1) in view of Tummuru et al. (US 20180082256 A1, hereinafter, Tummuru).
 	Regarding claim 1, Andrade discloses a system, comprising, a computer with a processor and memory, in communication with a network, the computer configured to, provide access to a user to send curriculum vitae data into a profile, by the network (Paragraphs 0019, 0053: The pre-authorization requires the provision of the party's identities based on identity documents such as government-issued documents (driver's license, social security number, passport, etc.), biometric scan data (images, 
 	the profile is written as a blockchain ledger (Paragraph 0054: perform blockchain-based multifactor personal identity verification using the verification addresses); 
 	[receive the curriculum vitae data of the user]; 
 	analyze the received curriculum vitae data for the user to determine a correlated third party associated with the curriculum vitae data (Paragraphs 0055: receive one or more identifiers in connection with one or more requests to verify an identity of one or more individuals. …. Requests for identity verification may be provided in connection with and/or related to financial transactions, information exchanges, and/or other interactions. Requests may be received from other individuals and/or other third parties); 
 	contact the correlated third party, by the network, regarding the input curriculum vitae data for the user; provide access to the third party (Paragraphs 0064, 0066, 0083: blockchain or trust utility 202 may receive from a second entity 208 a request for the information related to the verified documents 206 associated with the first user. One or more documents 206 may be encrypted using, for example, an entity key to provide unique access), 

 	disseminate the written blockchain ledger to a plurality of node computers, by the network (Paragraph 0104-0105form a distributed database or ledger, which controls processes operational in each node for ensuring secure access, through mechanisms configured for establishing a secure verification address for a digital user identifier of a user related to verified documents of the user on the distributed ledger). 
 	Andrade does not explicitly states but Tummuru from the same or similar fields of endeavor teaches receive the curriculum vitae data of the user (Tummuru, Paragraphs 0074-0076, 0057, 0066: : receives resumes and verified via the blockchain).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the curriculum vitae data of the user as taught by Tummuru in the teachings of Andrade for the advantage of  utilizing blockchain technology to track/verify credentials for candidates (Tummuru, Abstract).
 	Regarding claim 2, the combination of Andrade and Tummuru discloses the system of claim 1 wherein the access to the blockchain ledger is by a virtual machine (Andrade, Paragraphs 0072, 0074: hosts, and/or providers of virtual environments outside of system 100, external entities participating with system 100, and/or other resources). 
Regarding claim 3, the combination of Andrade and Tummuru discloses the system of claim 1 wherein the blockchain ledger is encrypted (Andrade Paragraph 0085, 0106-0107: facilitate storing personal data on the blockchain. The personal data may be stored on the blockchain in an encrypted way) 
 	Regarding claim 4, the combination of Andrade and Tummuru discloses the system of claim 1 further comprising a token, the token being issued by the computer, the token being configured to be utilized by the third party and thereby provide access to the third party, over the network to write to the blockchain ledger profile of the user (Paragraphs 0044: a key pair is used for digital signatures. Such a key pair may include a private key for signing and a public key for verification.. a linear blockchain wherein data related to transaction documents and the digital signatures of the parties to the transaction are stored in blocks of data). 
 	Regarding claim 5, the combination of Andrade and Tummuru discloses the system of claim 1, wherein the computer is further configured to, receive a query from a query user, by the network, the query regarding curriculum vitae data; search the blockchain ledger of the user, using the received query; send search results to the query user, by the network (Tummuru Paragraph 0065, 0043-0044, 0049: search for items in the network 201, (3) a portable profile component that are configured to access user profiles on the network 201, a.. The network 201 further comprises a permissioned blockchain, which can be used to track employee profiles ). 
 	Regarding claim 6, the combination of Andrade and Tummuru discloses the system of claim 5 wherein the computer is further configured to, receive curriculum vitae 
 	 the plurality of other users, using the received query; and send search results to the query user, by the network (Andrade Paragraph 0116: a distributed database 730 formed by a plurality of database nodes connected to each other in the network. Whether the distributed database 730 is configured as a distributed ledger in a blockchain-based ledger or a non-blockchain-based ledger, the distributed ledger operates to validate the smart contract and record the smart contract). 
 	Regarding claim 7, the combination of Andrade and Tummuru discloses the system of claim 6 wherein the computer is further configured to, provide to the user, over the network, the ability to allow only a subset of the input curriculum vitae data to be found in a search (Paragraph 0060, 0095-0096: the personal identity of the first individual is verified upon receipt of (1) biometric data matching wherein implementation provides so-called "M-of-N" signatures for identity verification where some subset of a larger set of identifying information is required). 
  	Regarding claim 8; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 9; Claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 4 or 11, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.

 					Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Todd et al. (US 10587413 B1) discloses establishing one identity for a given entity of a first enterprise in accordance with a decentralized identity management system maintained in accordance with a distributed ledger. The identity of the given entity of the first enterprise and a set of attributes relating to the identity are defined by at least one cryptographically signed token file.
Gani (US 20110137750 A1) discloses authenticating online transactions between at least two account holding entities in real time and authenticates online transactions between at least one account holding entity and at least one online service provider in real time.
7.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498